UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN TERRY, a/k/a Shawn Terry, a/k/a Fonze Blue, a/k/a Monty
Fonze Blue, a/k/a Sean Taylor, a/k/a Shakee Taylor,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00218-BO-1)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Terry, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Terry appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction in

sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Terry, No. 5:02-cr-00218-BO-1

(E.D.N.C.    filed   Nov.   20,   2009;    entered   Nov.    23,    2009).      We

dispense     with    oral   argument      because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2